OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the published specification US 2018/0009573 (as previously indicated in paragraph 14 of the Non-Final Office Action dated 05 November 2021, hereinafter “Non-Final Office Action”).

Response to Amendment
The Amendment filed 07 February 2022 has been entered. Claims 1, 2, and 12 have been canceled; claims 3-5, 7-9, and 13 have been amended. As such, claims 3-11 and 13 remain pending; claims 9-11 have been (and remain) previously withdrawn from consideration; and claims 3-8 and 13 are under consideration and have been examined on the merits.
The amendments to the claims have overcome each and every rejection under pre-AIA  35 U.S.C. 103(a) previously set forth in the Non-Final Office Action. As such, the aforesaid 103 rejection(s) have been withdrawn.
However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-8 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckwith et al. (US 2009/0061061; “Beckwith”) (prev. cited) in view of Lischefski et al. (US 2007/0259142; “Lischefski”) (prev. cited).
Regarding claim 13, Beckwith discloses a multilayer film having (i) a multilayer core including at least three layers, one of which is an active oxygen barrier layer and one of which is a passive oxygen barrier layer; (ii) at least one layer disposed on one (i.e., outer) surface of the core; and (iii) at least one layer disposed on the opposing (i.e., inner) surface of the core (thus, the core being between (ii) and (iii)). The multilayer film is suitable as a food packaging material in the form of films, bags, pouches, lids, and thermoformed rigid/semi-rigid containers, among others [Abstract; Figs. 1-3; 0001, 0002, 0008-0017, 0026-0028].
The (ii) layer disposed on the outer surface of the core, considered an “outer abuse layer” which generally adds strength to the multilayer film, is, inter alia, polystyrene [0012, 0026, 0032, 0064-0066, 0084-0086, 0088], where it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to have selected a known (explicitly disclosed) material for its intended use (also explicitly disclosed) (see MPEP 2144.07; see also MPEP 2131.02(II)). Given that there is no degree of rigidity claimed; given that the aforesaid (ii) layer (outer abuse layer) is formed from polystyrene (i.e., a styrenic polymer); and given that the packaging material formed from the multilayer film is disclosed therein as rigid, the outer abuse layer (ii) reads on the claimed first rigid component comprising styrenic polymer. 
The (iii) layer disposed on the inner surface of the core, considered an “inner sealant layer”, is capable of adhering to itself, other components of a package, or additional films/sheets/layers, and is, inter alia, polystyrene [0012, 0026, 0035, 0064-0066, 0084-0086, 0088] (see MPEP 2144.07; see also MPEP 2131.02(II)), where it is noted that Beckwith explicitly teaches that the (ii) outer abuse layer and (iii) inner sealant layer can be identical. The aforesaid (iii) layer (inner sealant layer), formed from polystyrene, reads on the claimed second rigid component comprising styrenic polymer in consideration of the rationale recited immediately above for the outer abuse layer.
The (i) multilayer core including oxygen barrier layers reads on the claimed barrier component.
With respect to the claimed (a) outer layer and (c) inner layer which sandwich the (b) barrier component and thereby define the claimed multilayer film, Beckwith explicitly teaches that additional adhesive, barrier, and/or strengthening “inner abuse” layers can be disposed between (at least) the (i) multilayer core and the (ii) outer abuse layer (iii), and between the (i) multilayer core and the (iii) inner sealant [0032, 0061]. 
Given the aforesaid explicit teaching, and given that Beckwith discloses that the multilayer film may be symmetrical or asymmetrical [0084], it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to have utilized an additional “inner abuse” layer between the (i) core and (ii) outer abuse layer; to have utilized an additional barrier or adhesive layer (or abuse layer) between the (i) core and (iii) inner sealant layer; and to have selected the materials for the aforesaid inner abuse layer and additional barrier/adhesive layer from those explicitly disclosed by Beckwith as suitable for use therefor (see MPEP 2144.07), including polystyrene as the inner abuse layer disposed between (i) core and (ii) outer abuse layer (polystyrene); and including, inter alia, a polyolefin as the additional barrier/adhesive layer disposed between (i) core and (iii) inner sealant layer (polystyrene); in order to have provided additional strength, stiffness, barrier properties, abuse resistance, and/or adhesion to/within the multilayer film, as taught by Beckwith. 
The additional barrier/adhesive layer disposed between (i) core and (iii) inner sealant layer reads on the claimed inner layer. The inner abuse layer disposed between (i) core and (ii) outer abuse layer reads on the claimed outer layer. The core (i) being positioned between the inner abuse layer and the additional barrier/adhesive layer reads on the claimed barrier component being positioned between the outer layer and the inner layer.
Beckwith is silent regarding the aforesaid inner abuse layer (reads on claimed outer layer) disposed between the (i) core and (ii) outer abuse layer, formed from polystyrene, specifically being a styrenic copolymer.
Lischefski, previously cited in since-withdrawn grounds of rejection over the course of prosecution of the instant application, teaches that both polystyrene polymers and copolymers are suitable for use as rigid component layers in multilayer films for food packaging materials [Abstract; 0001, 0004, 0005, 0014, 0017, 0027].
Lischefski and Beckwith are both in the identical field of multilayer films which exhibit rigidity/rigid component layers (specifically formed from polystyrene, or other polymers such as polyesters including PET); oxygen barrier properties provided by a multilayer core component sandwiched between rigid component layers; and which are suitable for forming food packaging articles including containers, trays, lids, and films, among other articles.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to have utilized a styrenic copolymer, as taught by Lischefski, in place of polystyrene (i.e., polymer formed solely from the monomer styrene) in the inner abuse layer disposed between the (i) core and (ii) outer abuse layer, as the copolymers of styrene (taught by Lischefski) would have been recognized as functional equivalents to polystyrene for use as rigid component layers of the aforesaid multilayer food packaging films, where an express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious (see MPEP 2144.06(II)). See also MPEP 2144.07 – the selection of a known material based on its suitability for its intended use has been held prima facie obvious. 
Per the modification(s) above, and in order to render clear/illustrate the basis of the rejection, the multilayer film of Beckwith would have comprised (in sequential order, though not to be interpreted as excluding additional layers between adjacent layers): (ii) outer abuse layer (polystyrene)  |  inner abuse layer (styrenic copolymer)  |  (i) multilayer core  |  additional barrier/adhesive layer (polyolefin)  |  (iii) inner sealant layer (polystyrene).
Outer abuse layer (ii) reads on the claimed first rigid component comprising styrenic polymer. Inner sealant layer (iii) reads on the claimed second rigid component comprising styrenic polymer. Inner abuse layer reads on the claimed (a) outer layer comprising styrenic copolymer. Additional barrier/adhesive layer reads on the claimed (c) inner layer. Multilayer core (i) reads on the claimed (b) barrier component. The aforesaid reads on the positioning of the layers of the multilayer film, and the positioning of the multilayer film (between first and second rigid components) recited in claim 13.
With respect to the limitations in claim 13 of the multilayer film being a blown, coextruded film positioned between the first rigid component and the second rigid component, wherein the first and second rigid components are coated or laminated on the respective opposing surfaces of the multilayer film such that the packaging sheet is not a fully coextruded sheet, it is noted that the aforesaid limitations constitute product-by-process claim limitations.
Applicant is respectfully directed to MPEP 2113(I) and (II), which state (in concise summation) that the patentability of a product does not depend on its method, however, the structure implied by the process steps (as recited in the product-by-process claim) should be considered when assessing patentability if the process steps would be expected to impart distinctive structural characteristics to the final product.
In the instant case, the claimed multilayer film being a blown, coextruded film, wherein the first and second rigid components are laminated or coated on opposing surfaces thereof, would be expected (in the layers of the multilayer film itself) to exhibit at least some degree of orientation of the polymers (of the layers which are blown, coextruded); wherein it is noted that the claim does not exclude the coated/laminated first and second rigid components layers from exhibiting orientation (e.g., post-processing steps; stretching during extrusion coating; pre-stretched/oriented rigid layers). 
Illustratively, the claimed multilayer film including (a)-(c) would be expected to exhibit at least some degree of orientation in the machine direction of the material. However, the first and second rigid components being “coated or laminated” on the respective opposing surfaces of the multilayer film, such that the packaging sheet “is not a fully coextruded sheet”, does not exclude the rigid components from exhibiting orientation (e.g., they may be extrusion coated, with stretching, on the respective opposing surfaces of the multilayer film subsequent to the multilayer film being coextruded, given that ‘coextruded’ is simultaneous extrusion of the material through the die; or they may be stretched off-line or obtained from a manufactured in sheet form already exhibiting a degree of stretch/orientation, followed by subsequent lamination to the multilayer film).
In view of the foregoing, the structure implied by the process steps, as claimed, does not effectively exclude the structure of a packaging sheet wherein every layer is coextruded, despite the use of the exclusionary provisio in claim 13. Simply put, a packaging sheet wherein every layer is coextruded, reads on the structure imparted by the process steps of the product-by-process limitations, given the lack of specificity of the coating/laminating of the first and second rigid components. Applicant is again respectfully reminded that patentability of a product does not depend on its method of production recited in product-by-process steps – it is the structure of the product which is under consideration.
As such, Beckwith discloses that any of the layers of multilayer film can be oriented as desired [0061]; and further, that the multilayer film (the entirety thereof) can be produced by (i) blown film coextrusion, or (ii) a combination of blown film coextrusion, followed by lamination/extrusion coating of the desired (other) layers (which are not coextruded) [0096, 0101-0103].
In either instance, the multilayer film of Beckwith, as modified above, reads on the structure imparted by the process steps of the product-by-process limitations recited in claim 13 (see paragraphs 23-27 above), absent factually-supported objective evidence to the contrary (see MPEP 2113; 2145), where (in the case of the latter, i.e., coextrusion followed by lamination/extrusion coating) it would have been well-within the ambit/logic of one of ordinary skill in the art at the time of the instant invention to have extrusion coated (at least) the outermost layers on the prior-formed (coextruded) layers.
The multilayer film of Beckwith, as modified above, reads on the limitations of claim 13.
Regarding claim 3, as set forth above in the rejection of claim 13, the (i) multilayer core reads on the claimed (b) barrier component, wherein the (i) multilayer core includes at least three layers, one of which is an active oxygen barrier layer and one of which is a passive oxygen barrier layer. 
Specifically, Beckwith discloses (A) the active barrier layer may be sandwiched between two passive barrier layers; (B) the passive barrier layer may be sandwiched between two active barrier layers; and additionally, with respect to (A) or (B), that one or more adhesive or functional layers may be disposed between/adjacent each of the layers, including moisture barrier layers disposed between the surface/side of the film exposed to moisture and the corresponding active/passive barrier layer of the core, as well as intermediate adhesive layers [0009-0011, 0026, 0033, 0036, 0037, 0040, 0059, 0061, 0087, 0088]. 
In view of the foregoing disclosure/teaching(s), Beckwith reasonably discloses a multilayer core (i) which includes: passive oxygen barrier layer  |  intermediate layer  |  active oxygen barrier layer  |  intermediate layer  |  passive oxygen barrier layer  |  moisture barrier; or, passive oxygen barrier layer  |  intermediate layer  |  active oxygen barrier layer  |  passive oxygen barrier layer  |  moisture barrier, inter alia, wherein the active and passive oxygen barrier layers may be swapped in terms of position, if desired. Both of the aforesaid embodiments read on the limitations of claim 3 in terms of layers (a)-(e), as well as the positioning thereof relative to one another as specified by the claim. The aforesaid embodiments of the (i) core would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention, given the explicit disclosure(s)/teaching(s) in Beckwith to utilize adhesive (intermediate) layers for increased adhesion of the oxygen barrier layers to one another; additional (intermediate) barrier layers for increased barrier performance; and additional moisture barrier layer(s) to prevent the oxygen barrier layers from absorbing moisture. Either embodiment (A) or (B) above of the (i) multilayer core reads on the limitations of claim 3.
Regarding claims 4 and 5, as set forth above in the rejection of claim 13, Beckwith discloses multilayer core (i) which includes at least three separate oxygen barrier layers, of which may be formed from, inter alia, polyamide or ethylene vinyl alcohol copolymer (EVOH), and do not contain a chlorine-containing material (Beckwith does not disclose or suggest including a compound including chlorine in either of the aforesaid polyamide- or EVOH-based  active/passive oxygen barrier layers) [0026-0031, 0036-0060]. The aforesaid reads on the claimed chlorine-free oxygen barrier material of an oxygen barrier layer (claim 3), as well as the corresponding species recited in claim 4 (polyamide, EVOH copolymer).
Regarding claim 6, as set forth above in the rejection of claim 13, Beckwith, as modified, discloses/teaches that the additional barrier/adhesive layer disposed between the (i) multilayer core and (iii) inner sealant layer, where the aforesaid additional layer reads on the claimed inner layer, is formed from a polyolefin. Additionally, Beckwith discloses a number of polyolefins which are suitable for use as the aforesaid additional layer, including, inter alia, polyethylene (including LDPE), ionomers, ethylene/α-olefin copolymers, copolymers of ethylene and maleic acid (i.e., a carboxylic acid), and any of the following grafted with maleic anhydride [0061, 0067-0083] (see MPEP 2144.07; 2131.02(II)). The aforesaid species read on the corresponding claimed species, thereby reading on the limitation of claim 6.
Regarding claim 8, the rejection of claim 13 above reads on the limitation of claim 8.
Regarding claims 13 and 7, in view of the totality of the disclosures/teachings/explanation(s) set forth above, including (1) the product-by-process limitations recited in the claims and the structure imparted thereby (see paragraphs 23-27 above); (2) the disclosure in Beckwith that the multilayer film may be symmetrical and that the core (i) includes the aforesaid at least three oxygen barrier layers; (3) the disclosure in Beckwith that the (ii) outer abuse layer and the (iii) inner sealant layer may be identical (both formed from polystyrene); (4) the disclosure in Beckwith that the multilayer film may be produced by blown film coextrusion where the layers are coextruded having a tubular shape (i.e., an annular extrusion die) and then subsequently folded (i.e., collapsed) upon themselves between nip rolls (and also disclosing sequentially coating layers on said coextruded film as an optional/alternative production method) [0096, 0101-0103] (thereby exhibiting the symmetrical structure, as further supported by at least the Figures of Beckwith); (5) the disclosure/teaching in Beckwith that additional abuse and/or sealant and/or barrier and/or adhesive layers may be added between the (i) multilayer core and respective (ii) outer abuse and (iii) inner sealant layers (for the reasons/motivation provided/discussed above), where polystyrene is recognized as suitable for both abuse and sealant properties; and (6) the modification in view of the teaching of Lischefski that styrenic copolymer is a suitable equivalent for polystyrene in forming the aforesaid layers, Beckwith, as modified based on the totality of the aforesaid, reasonably discloses the following multilayer film shown below in Figure 1.

Identifier
Layer - Material (if relevant to basis of rejection)
Reads on
(ii)
outer abuse - polystyrene
1st rigid component
(modification)
inner abuse - styrenic copolymer
(a) outer
(i)
core - passive oxygen barrier
(b) barrier
(i)
core - active oxygen barrier
(c) inner
(i)
core - passive oxygen barrier

(modification)
additional barrier/abuse/adhesive - styrenic copolymer

(iii)
inner sealant - polystyrene
2nd rigid component

Figure. 1 – multilayer film of Beckwith, as modified by teaching of Lischefski

As shown above in Figure 1, the multilayer film of Beckwith, in accordance with/as modified by the disclosure/teachings therein, and modified in view of the teaching of Lischefski, reads on all of the limitations of claims 13 and 7, as well as the structure imparted by the product-by-process process steps (see paragraphs 23-27 above regarding explanation of product-by-process limitations recited in claim 13). With respect to the process steps recited in claim 7, the structure of the multilayer film above reads on the structure imparted by the blown film tubular coextrusion process, i.e., a palindromic structure where n=4, thus a 7-layer film (i.e., A/B/C/D/C/B/A). The active oxygen barrier reads on the inner layer laminated to itself. The other layers correspond to the claimed layers as indicated above. The multilayer film of Figure 1 above reads on all of the limitations of claims 13 and 7.

Response to Arguments
Applicant’s arguments, see Remarks filed 07 February 2022, pp. 5 and 6, have been fully considered and are found persuasive. The Examiner agrees that Lischefski does not explicitly disclose an outer layer (as claimed) being a styrenic copolymer. As such, the rejections of the claims under pre-AIA  35 U.S.C. 103(a) (utilizing Lischefski as the primary reference) previously set forth in the Non-Final Office Action have been withdrawn.
It is noted that new grounds of rejection are set forth herein in view of a new interpretation of previously cited prior art to Beckwith, further in view of newly cited teaching(s) in Lischefski, necessitated by the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782         

/LEE E SANDERSON/Primary Examiner, Art Unit 1782